DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Dec. 18, 2020 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 12, the claim limitation “The device of claim 8…determine the characteristic parameter of the transmitter coil or the receiver coil; retrieving, from the lookup table, the target operating frequency…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is 
Is the claim 12 supposed to be depending on clam 11? Because the claim 11 includes all those underlined portions of the claim limitation.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3, 8, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (2015/0236518) (“Matsumoto”).
	Regarding claim 1, Matsumoto discloses a method for controlling operating frequency for a wireless power charging system (for example - Fig. 4 or 7, please refer to the whole reference for detailed), comprising: driving a transmitter coil (1002 in 
Regarding claim 3, Matsumoto discloses obtaining an input voltage (1004 and 1006 in Fig.15) from a power supply (1020) that provides a voltage range with an adjustment resolution (1006 provides a voltage range with an adjustment resolution controlled by 1035 in Fig.15).
Regarding claim 8, Matsumoto discloses a device for controlling operating frequency for a wireless power charging system (for example - Fig. 4 or 7, please refer to the whole reference for detailed), comprising: a memory (¶ 57, 78 and 108; a transmitter coil (1002) driven under an operating frequency (frequency set by 1005 in for 
Regarding claim 9, Matsumoto discloses a power supply buck converter (1006 in Fig. 15; ¶ 114, Note: buck converter is a type of DC/DC converter) configured to feed the input voltage to the transmitter coil (1002), wherein the power supply is configured to provide a voltage range with an adjustment resolution (1006 provides a voltage range with an adjustment resolution controlled by 1035 in Fig.15).
Regarding claim 17, Matsumoto discloses a system for controlling operating frequency for a wireless power charging system (for example - Fig. 4 or 7, please refer to the whole reference for detailed), comprising: means for driving a transmitter coil .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2015/0236518) (“Matsumoto”) in view of Jeong et al. (2016/0079797) (“Jeong”).
Regarding claim 4, Matsumoto is used to reject claim 1 above.
Matsumoto discloses the receiving (receiving from 1016), from the wireless power receiver (1010) having the receiver coil (1011) that receives wireless power from the transmitter coil (1002), deadtime information at the wireless power receiver.
Matsumoto doesn’t explicitly disclose establishing, via a transmitter communication interface at the wireless power transmitter, a communication connection with a receiver communication interface at the wireless power receiver; and receiving, via the communication connection, one or more packets containing the deadtime information.
Jeong discloses an example of establishing, via a transmitter communication interface (111c in Fig.3A or 3B) at the wireless power transmitter, a communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Jeong to provide establishing, via a transmitter communication interface at the wireless power transmitter, a communication connection with a receiver communication interface at the wireless power receiver; and receiving, via the communication connection, one or more packets containing the deadtime information. The suggestion/motivation would have been to use a transmitter communication interface to retrieve information from the wireless power receiver as taught by Jeong.
Regarding claim 13, Matsumoto is used to reject claim 8 above.
Matsumoto discloses the communication interface (communication interface between 1000 and 1010) is configured to receive, from the wireless power receiver (1010) having the receiver coil that receives wireless power from the transmitter coil (1002), deadtime information at the wireless power receiver.
Matsumoto doesn’t explicitly disclose establishing, via a transmitter communication interface at the wireless power transmitter, a communication connection with a receiver communication interface at the wireless power receiver; and receiving, 
Jeong discloses an example of establishing, via a transmitter communication interface (111c in Fig.3A or 3B) at the wireless power transmitter, a communication connection with a receiver communication interface (communication unit shown in Fig.4C or 4D) at the wireless power receiver; and receiving, via the communication connection, one or more packets containing the deadtime information (power state information stated in Fig.4C or 4D and ¶ 100 and 101 discloses deadtime associated information, such as voltage or current level of power received by the power receiving coil, which changes according to deadtime of the switches in the transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Jeong to provide establishing, via a transmitter communication interface at the wireless power transmitter, a communication connection with a receiver communication interface at the wireless power receiver; and receiving, via the communication connection, one or more packets containing the deadtime information. The suggestion/motivation would have been to use a transmitter communication interface to retrieve information from the wireless power receiver as taught by Jeong.
Regarding claim 18, Matsumoto is used to reject claim 17 above.
Matsumoto discloses the means for receiving, from the wireless power receiver having the receiver coil that receives wireless power from the transmitter coil, deadtime information at the wireless power receiver.

Jeong discloses an example of means for establishing, via a transmitter communication interface (111c in Fig.3A or 3B) at the wireless power transmitter, a communication connection with a receiver communication interface (communication unit shown in Fig.4C or 4D) at the wireless power receiver; and means for receiving, via the communication connection, one or more packets containing the deadtime information (power state information stated in Fig.4C or 4D and ¶ 100 and 101 discloses deadtime associated information, such as voltage or current level of power received by the power receiving coil, which changes according to deadtime of the switches in the transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Jeong to provide means for establishing, via a transmitter communication interface at the wireless power transmitter, a communication connection with a receiver communication interface at the wireless power receiver; and means for receiving, via the communication connection, one or more packets containing the deadtime information. The suggestion/motivation would have been to use a transmitter communication interface to retrieve information from the wireless power receiver as taught by Jeong.

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2015/0236518) (“Matsumoto”) in view of Yamamoto et al. (2016/0064951) (“Yamamoto”).
Regarding claim 5, Matsumoto is used to reject claim 1 above.
Matsumoto discloses the determining (1005 in Fig.5), based on the received deadtime information or the operating frequency, whether the operating frequency deviates from the target operating frequency range (please refer to S106 in Fig.8 and 14; and ¶ 77 and 78); setting a target operating frequency of the wireless power transmitter (S108 in Fig.8 and 14); and determining whether the operating frequency falls within a range around the target operating frequency (please refer to S106 and S110 in Fig.8 and 14). 
Matsumoto doesn’t explicitly disclose retrieving a target operating frequency from a lookup table stored at a memory of the wireless power transmitter. 
Yamamoto discloses an example of retrieving a target operating frequency from a lookup table stored at a memory (lookup table that corresponds to frequency information shown in Fig.9, also please refer to memory in Fig.2B) of the wireless power transmitter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Yamamoto to provide retrieving a target operating frequency from a lookup table stored at a memory of the wireless power transmitter. The suggestion/motivation would have been to use a lookup table to set the target operating frequency as taught by Yamamoto.
Regarding claim 14, Matsumoto is used to reject claim 8 above.
Matsumoto discloses the controller (1005 in Fig.5) is further configured to determine, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from the target operating frequency range (please refer to S106 in Fig.8 and 14; and ¶ 77 and 78) comprises: setting a target operating frequency of the wireless power transmitter (S108 in Fig.8 and 14); and determining whether the operating frequency falls within a range around the target operating frequency (please refer to S106 and S110 in Fig.8 and 14).
Matsumoto doesn’t explicitly disclose retrieving a target operating frequency from a lookup table stored at the memory of the wireless power transmitter.
Yamamoto discloses an example of retrieving a target operating frequency from a lookup table stored at a memory (lookup table that corresponds to frequency information shown in Fig.9, also please refer to memory in Fig.2B) of the wireless power transmitter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Yamamoto to provide retrieving a target operating frequency from a lookup table stored at a memory of the wireless power transmitter. The suggestion/motivation would have been to use a lookup table to set the target operating frequency as taught by Yamamoto.
Regarding claim 19, Matsumoto is used to reject claim 17 above.
Matsumoto discloses the means (1005 in Fig.5) for determining, based on the received deadtime information or the operating frequency, whether the operating setting a target operating frequency of the wireless power transmitter (S108 in Fig.8 and 14); and means for determining whether the operating frequency falls within a range around the target operating frequency (please refer to S106 and S110 in Fig.8 and 14).
Matsumoto doesn’t explicitly disclose means for retrieving a target operating frequency from a lookup table stored at a memory of the wireless power transmitter.
Yamamoto discloses an example of means for retrieving a target operating frequency from a lookup table stored at a memory (lookup table that corresponds to frequency information shown in Fig.9, also please refer to memory in Fig.2B) of the wireless power transmitter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Yamamoto to provide means for retrieving a target operating frequency from a lookup table stored at a memory of the wireless power transmitter. The suggestion/motivation would have been to use a lookup table to set the target operating frequency as taught by Yamamoto.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2015/0236518) (“Matsumoto”) in view of Hong (2016/0344241).
	Regarding claim 10, Matsumoto is used to reject claim 8 above.
Matsumoto discloses the input voltage (voltage from 1020) is received from outside the device (1000).

Hong discloses an example of an input voltage (input voltage of 202 in Fig.1 or 7A) is received from an adaptor (301) outside the device (202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto with the teaching of Hong to provide the input voltage is received from an adaptor outside the device. The suggestion/motivation would have been to use an adaptor to provide a power as taught by Hong.

Allowable Subject Matter
12.	Claims 2, 6, 7, 11, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849